



Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 13, 2017 (the “Effective Date”), by and between Sprint Corporation, a
Delaware corporation (the “Company”) on behalf of itself and any of its
subsidiaries, affiliates and related entities, and Yuriko Ishihara (the
“Executive”) (the Company and the Executive, collectively, the “Parties,” and
each, a “Party”). Certain capitalized terms are defined in Section 29.


WITNESSETH:
WHEREAS, the Company desires to employ the Executive as Chief Strategy Officer;
and


WHEREAS, the Executive and the Company desire to enter into this Agreement.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:


1.    Employment.


(a)    The Company will employ the Executive and the Executive will be employed
by the Company upon the terms and conditions set forth herein.


(b)    The employment relationship between the Company and the Executive shall
be governed by the general employment policies and practices of the Company,
including without limitation, those relating to the Company’s Code of Conduct,
confidential information and avoidance of conflicts, except that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.


2.    Term. Subject to termination under Section 9, the Executive’s employment
shall be for an initial term of 24 months commencing on the Effective Date and
shall continue through the second anniversary of the Effective Date (the
“Initial Employment Term”). At the end of the Initial Employment Term and on
each succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by an additional 12 months (each, a “Renewal Term”),
unless, not less than 12 months prior to the end of the Initial Employment Term
or any Renewal Term, either the Executive or the Company has given the other
written notice (in accordance with Section 20) of nonrenewal. The Executive
shall provide the Company with written notice of her intent to terminate
employment with the Company at least 30 days prior to the effective date of such
termination.


3.    Position and Duties of the Executive.


(a)    The Executive shall serve as Chief Strategy Officer of the Company, and
agrees to serve as an officer of any enterprise and/or agrees to be an employee
of any Subsidiary as may be requested from time to time by the Board of
Directors of the Company (the “Board”), any committee or person delegated by the
Board or the Chief Executive Officer of the Company (the “Chief Executive
Officer”).                            












Page 1 of 25





--------------------------------------------------------------------------------







In such capacity, the Executive shall report directly to the Chief Executive
Officer of the Company or such other officer of the Company as may be designated
by the Chief Executive Officer. The Executive shall have such duties,
responsibility and authority as may be assigned to the Executive from time to
time by the Chief Executive Officer, the Board or such other officer of the
Company as may be designated by the Chief Executive Officer or the Board.


(b)    During the Employment Term, the Executive shall, except as may from time
to time be otherwise agreed to in writing by the Company, during reasonable
vacations (as set forth in Section 7 hereof) and authorized leave and except as
may from time to time otherwise be permitted pursuant to Section 3(c), devote
her best efforts, full attention and energies during her normal working time to
the business of the Company, to any duties as may be delineated in the Company’s
Bylaws for the Executive’s position and title and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board,
any committee or person designated by the Board, or the Chief Executive Officer,
in each case, within the framework of the Company’s policies and objectives.


(c)    During the Employment Term, and provided that such activities do not
contravene the provisions of Section 3(a) or (b) or Sections 10, 11, 12 or 13
hereof and, provided further, the Executive does not engage in any other
substantial business activity for gain, profit or other pecuniary advantage
which materially interferes with the performance of her duties hereunder, the
Executive may participate in any governmental, educational, charitable or other
community affairs and, subject to the prior approval of the Chief Executive
Officer serve as a member of the governing board of any such organization or any
private or public for-profit company. The Executive may retain all fees and
other compensation from any such service, and the Company shall not reduce her
compensation by the amount of such fees.


4.    Compensation.


(a)    Base Salary. During the Employment Term, the Company shall pay to the
Executive an annual base salary of $275,000 (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives. The Base Salary will be reviewed periodically by the Compensation
Committee and may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time in the Compensation Committee’s sole discretion.


(b)    Incentive Compensation. The Executive will be eligible to participate in
any short-term and long-term incentive compensation plans, annual bonus plans
and such other management incentive programs or arrangements of the Company
approved by the Board that are generally available to the Company’s senior
executives, including, but not limited to, the STIP and the LTSIP. Incentive
compensation shall be






















Page 2 of 25





--------------------------------------------------------------------------------







paid in accordance with the terms and conditions of the applicable plans,
programs and arrangements.


(i)    Annual Performance Bonus. During the Employment Term, the Executive shall
be entitled to participate in the STIP, with such opportunities as may be
determined by the Compensation Committee in its sole discretion (“Target
Bonuses”); provided however, that initially the Executive’s Target Bonus
Opportunity will equal 60 percent of her Base Salary on an annual basis. The
Executive’s Target Bonus may be increased (but not decreased, except for
across-the-board reductions generally applicable to the Company’s senior
executives) from time to time, and the Executive shall be entitled to receive
full payment of any award under the STIP, determined pursuant to the STIP (a
“Bonus Award”).


(ii)    Long-Term Performance Bonus. During the Employment Term, the Executive
shall be entitled to participate in the LTSIP with such opportunities, if any,
as may be determined by the Compensation Committee (“LTSIP Target Award
Opportunities”), provided, however, that the Executive’s LTSIP Target Award
Opportunity initially shall be $350,000 for the fiscal year ending March 31,
2018 (“FY 2017”).


(iii)    Incentive bonuses, if earned, shall be paid when incentive compensation
is customarily paid to the Company’s senior executives in accordance with the
terms of the applicable plans, programs or arrangements.


(iv)    Pursuant to the Company’s applicable incentive or bonus plans as in
effect from time to time, the Executive’s incentive compensation during the term
of this Agreement may be determined according to criteria intended to qualify as
performance-based compensation under Section 162(m) of the Code.


(v)    Turnaround Incentive Award. On the date in 2017 when the Company grants
turnaround incentive awards to newly hired and promoted employees, the Company
shall grant a Turnaround Incentive Award in the form of a restricted stock unit
covering 162,500 shares of Common Stock (the “Turnaround Incentive Award”), with
vesting of earned shares occurring 50% on the 4th anniversary of the grant date
and 50% occurring on the 5th anniversary of the grant date and shall be provided
at price targets to be determined by the Compensation Committee. The Turnaround
Incentive Award shall be subject to the Company’s 2015 Omnibus Incentive Plan.


(c)    Other Equity Compensation. The Executive shall be eligible to participate
in such equity incentive compensation plans and programs as the Company
generally provides to its senior executives, including, but not limited to, the
LTSIP. During the Employment Term, the Compensation Committee may, in its sole
discretion, grant equity awards to the Executive, which would be subject to the
terms of the respective award agreements evidencing such grants and the
applicable plan or program.


(d)    Signing Bonus. The Company shall pay the Executive a signing


















Page 3 of 25





--------------------------------------------------------------------------------





bonus equal to $50,000 less applicable tax withholding and other authorized
deductions, payable as soon as practicable after the Effective Date.


5.    Benefits.


(a)    During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and her eligible dependents in: (i)
Company-sponsored group health, major medical, dental, vision, pension and
profit sharing, 401(k) and employee welfare benefit plans, programs and
arrangements (the “Employee Plans”) and such other usual and customary benefits
in which senior executives of the Company participate from time to time, and
(ii) such fringe benefits and perquisites as may be made available to senior
executives of the Company as a group.


(b)    The Executive acknowledges that the Company may change its benefit
programs from time to time, which may result in certain benefit programs being
amended or terminated for its senior executives generally.


6.    Expenses. The Company shall pay or reimburse the Executive for reasonable
and necessary business expenses incurred by the Executive in connection with her
duties on behalf of the Company in accordance with the Company’s Enterprise
Financial Services- Employee Travel and Expense Policy, as may be amended from
time to time, or any successor policy, plan, program or arrangement thereto and
any other of its expense policies applicable to senior executives of the
Company, following submission by the Executive of reimbursement expense forms in
a form consistent with such expense policies.


7.    Vacation. In addition to such holidays, sick leave, personal leave and
other paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy in accordance with the Company’s policy generally
applicable to senior executives. The duration of such vacations and the time or
times when they shall be taken will be determined by the Executive in
consultation with the Company.


8.    Place of Performance. In connection with her employment by the Company,
the Executive shall be based at the principal executive offices of the Company
in the vicinity of Overland Park, Kansas (the “Place of Performance”), except
for travel reasonably required for Company business. The Executive will relocate
her residence to the area surrounding the Executive’s initial Place of
Performance. If the Company relocates the Executive’s Place of Performance more
than 50 miles from her Place of Performance prior to such relocation, the
Executive shall relocate to a residence within the greater of (a) 50 miles of
such relocated Place of Performance or (b) such total miles that do not exceed
the total number of miles the Executive commuted to her Place of Performance
prior to relocation of the Executive’s Place of Performance. To the extent the
Executive relocates her residence as provided in this Section 8, the Company
will pay or reimburse the Executive’s relocation expenses in accordance with the
Company’s relocation program applicable to senior executives except that in lieu
of providing home selling and purchase benefits, the Executive will receive
corporate housing for the duration of her employment with the Company and to the
extent the benefit is taxable the Company will provide tax protection. The
amount of the benefit, including tax protection is limited to


















Page 4 of 25





--------------------------------------------------------------------------------





$5,000 per month. In addition, the Executive will receive two personal return
trips home per year for the duration of her employment, in accordance with the
travel guidelines for business travel. To the extent this benefit is taxable to
the Executive the Company will provide tax protection.


9.    Termination.


(a)    Termination by the Company for Cause or Resignation by the Executive
Without Good Reason. If, during the Employment Term, the Executive’s employment
is terminated by the Company for Cause, or if the Executive resigns without Good
Reason, the Executive shall not be eligible to receive Base Salary or to
participate in any Employee Plans with respect to future periods after the date
of such termination or resignation except for the right to receive accrued but
unpaid cash compensation and vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.


(b)    Termination by the Company Without Cause or Resignation by the
Executive for Good Reason outside of the CIC Severance Protection Period. If,
during the Employment Term, the Executive’s employment is terminated by the
Company without Cause or the Executive terminates for Good Reason prior to, or
following expiration of, the CIC Severance Protection Period and such
termination constitutes a Separation from Service or the Executive is entitled
to severance compensation and benefits under this Section 9(b) pursuant to the
provisions of Section 9(c), the Executive shall be entitled to receive from the
Company: (1) the Executive’s accrued, but unpaid, Base Salary through the date
of termination of employment, payable in accordance with the Company’s normal
payroll practices and any vested benefits under any Employee Plan in accordance
with the terms of such Employee Plan and applicable law, and (2) conditioned
upon the Executive executing a Release within the Release Consideration Period
and delivering it to the Company with the Release Revocation Period expired
without revocation, and in full satisfaction of the Executive’s rights and any
benefits the Executive might be entitled to under the Separation Plan and this
Agreement and any requirements of the Worker Adjustment and Retraining
Notification Act or similar law, unless otherwise specified herein:


(i)    periodic payments equal to her Base Salary in effect prior to the
termination of her employment, which payments shall be paid to the Executive in
equal installments on the regular payroll dates under the Company’s payroll
practices applicable to the Executive on the date of this Agreement for the
Payment Period, except that if the Executive is a Specified Employee, with
respect to any amount payable by reason of the Separation from Service that
constitutes deferred compensation within the meaning of Code Section 409A, such
installments shall not commence until after the end of the six continuous month
period following the date of the Executive’s Separation from Service, in which
case, the Executive shall be paid a lump-sum cash payment equal to the aggregate
amount of missed installments during such period on the first day of the seventh
month following the date of the Executive’s Separation from Service;


(ii)    (A) receive a pro rata payment of the Bonus Award for the portion of the
Company’s current fiscal year prior to the date of termination of her
employment; (B) receive a pro rata payment of the Capped Bonus Award for the
portion of the Company’s current fiscal year following the date of termination
of
















Page 5 of 25





--------------------------------------------------------------------------------





her employment; and (C) receive for the next fiscal year following the fiscal
year during which her termination of employment occurs, a pro rata portion of
the Capped Bonus Award; provided, however, that to the extent the Executive’s
employment is terminated for Good Reason due to a reduction of the Executive’s
Target Bonus, in accordance with Section 29(x)(ii), the Executive’s Target Bonus
for the purposes of this Section 9(b)(ii) shall be the Executive’s Target Bonus
immediately prior to such reduction; and provided, further, that any pro rata
payment shall be determined based on the methodology for determining pro rated
awards under the STIP and each such payment shall be payable in accordance with
the provisions of the STIP in the fiscal year in which the Bonus Award or each
Capped Bonus Award, as applicable, is determined, and in all events, not later
than March 31st of the fiscal year in which each such award is determined;


(iii)    continue participation in the Company’s group health plans from the
date of Separation from Service for the Payment Period at then-existing
participation and coverage levels comparable to the terms in effect from time to
time for the Company’s senior executives, including any co-payment and premium
payment requirements, for which the Company shall deduct from each payment
payable to the Executive pursuant to Section 9(b)(i) the amount of any employee
contributions necessary to maintain such coverage for such period, except that
(A) following such period, the Executive shall retain any rights to continue
coverage under the Company’s group health plans under the benefits continuation
provisions pursuant to Section 4980B of the Code by paying the applicable
premiums of such plans; and (B) the Executive shall no longer be eligible to
receive the benefits otherwise receivable pursuant to this Section 9(b)(iii) as
of the date that the Executive becomes eligible to receive comparable benefits
from a new employer;


(iv)    continue for the Payment Period participation in the Company’s employee
life insurance plans at then-existing participation and coverage levels,
comparable to the terms in effect from time to time for the Company’s senior
executives, including any premium payment requirements, for which the Company
shall deduct from each payment payable to the Executive pursuant to Section
9(b)(i) the amount of any employee contributions necessary to maintain such
coverage for such period, except that the Executive shall no longer be eligible
to receive the benefits otherwise receivable pursuant to this Section 9(b)(iv)
as of the date that the Executive becomes eligible to receive comparable
benefits from a new employer; and


(v)    receive outplacement services by a firm selected by the Company at its
expense in an amount not to exceed $35,000; provided, however, that all
such outplacement services must be completed, and all payments by the Company
must be made, by December 31st of the second calendar year following the
calendar year in which the Executive’s Separation from Service occurs.


Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not executed the Release within the Release Consideration Period
and delivered it to the Company, or has revoked the executed Release within the
Release Revocation Period, as determined at the end of such Release Revocation
Period, the Executive will forfeit any right to receive the payments and
benefits specified in this Section 9(b) (other than any accrued but unpaid
payments             


















Page 6 of 25





--------------------------------------------------------------------------------







and benefits through the date of termination of employment).


(c)    Termination by the Company Without Cause or Resignation by the Executive
for Good Reason During the CIC Severance Protection Period. Subject to (i)- (iv)
below, if the Executive’s employment is terminated by the Company without Cause,
or the Executive terminates employment for Good Reason, before the Employment
Term expires and during the CIC Severance Protection Period, and the termination
constitutes a Separation from Service, subject to the terms of the CIC Severance
Plan, the Executive will become entitled to severance compensation and benefits
under the CIC Severance Plan as of (x) the date the Separation from Service
occurs, or (y) in the event of a Pre-CIC Termination, the date the Change in
Control occurs, as of which date all rights to severance benefits under this
Agreement will cease.


(i)    The CIC Severance Plan will not apply and the Executive will be entitled
to severance compensation and benefits under Section 9(b) of this Agreement if
the Executive (x) as of her Separation from Service is not a Participant in, or
(y) is otherwise not entitled to severance compensation and benefits under, the
CIC Severance Plan.


(ii)    If the Executive is entitled to severance benefits under the CIC
Severance Plan as a result of a Pre-CIC Termination, any benefits payable before
the Change in Control will be paid under this Agreement and any additional
benefits payable after the Change in Control will be paid under the CIC
Severance Plan.


(iii)    In no event may there be duplication of benefits under this
Agreement and the CIC Severance Plan.


(iv)    The terms “Change in Control” and “Pre-CIC Termination” are defined in
the CIC Severance Plan.


(d)    Termination by Death. If the Executive dies during the Employment Term,
the Executive’s employment will terminate and the Executive’s beneficiary or if
none, the Executive’s estate, shall be entitled to receive from the Company, the
Executive’s accrued, but unpaid, Base Salary through the date of termination of
employment and any vested benefits under any Employee Plan in accordance with
the terms of such Employee Plan and applicable law.


(e)    Termination by Disability. If the Executive becomes Disabled prior to the
expiration of the Employment Term, the Executive’s employment will terminate,
and provided that such termination constitutes a Separation from Service, the
Executive shall be entitled to:


(i) receive from the Company periodic payments equal to her Base Salary in
effect prior to the termination of her employment (reduced by any amounts paid
on a monthly basis under any long-term disability plan (the “LTD Plan”) now or
hereafter sponsored by the Company), which payments shall be paid to the
Executive commencing on the Separation from Service date for 12 months in equal
installments on the regular payroll dates under the Company’s payroll practices
applicable to the Executive on the date of this Agreement; provided, however,
that in the event that the Executive is a Specified Employee, with respect to
any












Page 7 of 25





--------------------------------------------------------------------------------





amount payable by reason of the Executive’s Separation from Service that
constitutes deferred compensation within the meaning of Code Section 409A, such
installments shall not commence until the earlier to occur of (A) the first
business day of the seventh month following the date of the Executive’s
Separation from Service and (B) death, in which case the Executive (or the
Executive’s estate in the event of Executive’s death) shall be paid on the
earlier of (1) the first day of the seventh month following the date of the
Executive’s Separation from Service and (2) the Executive’s death a lump-sum
cash payment equal to the aggregate amount of any such payments that constitutes
deferred compensation within the meaning of Code Section 409A that the Executive
would have been entitled to receive during such period following the Executive’s
Separation from Service; and


(ii)    continue participation in the Company’s group health plans at
then-existing participation and coverage levels for 12 months (measured from the
Executive’s Separation from Service), comparable to the terms in effect from
time to time for the Company’s senior executives, including any co-payment and
premium payment requirements, and the Company shall deduct from each payment
payable to the Executive pursuant to Section 9(e)(i), the amount of any employee
contributions necessary to maintain such coverage for such period; except that
following such period, the Executive shall retain any rights to continue
coverage under the Company’s group health plans under the benefits continuation
provisions pursuant to Code Section 4980B by paying the applicable premiums of
such plans.


(f)    No Mitigation Obligation. No amounts paid under Section 9 will be reduced
by any earnings that the Executive may receive from any other source. The
Executive’s coverage under the Company’s medical, dental, vision and employee
life insurance plans will terminate as of the date that the Executive is
eligible for comparable benefits from a new employer. The Executive shall notify
the Company within 30 days after becoming eligible for coverage of any such
benefits.


(g)    Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder shall be forfeited to the
extent of any amounts payable after any breach of Section 10, 11, 12, 13 or 15
by the Executive.


10.    Confidential Information; Statements to Third Parties.


(a)    During the Employment Term and on a permanent basis upon and following
termination of the Executive’s employment, the Executive acknowledges that:


(i)    all information, whether or not reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form) or maintained in the mind or memory of the Executive and whether compiled
or created by the Company, any of its Subsidiaries or any affiliates of the
Company or its Subsidiaries (collectively, the “Company Group”), which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such


















Page 8 of 25





--------------------------------------------------------------------------------





information, of a proprietary, private, secret or confidential (including,
without exception, inventions, products, processes, methods, techniques,
formulas, compositions, compounds, projects, developments, sales strategies,
plans, research data, clinical data, financial data, personnel data, computer
programs, customer and supplier lists, trademarks, service marks, copyrights
(whether registered or unregistered), artwork, and contacts at or knowledge of
customers or prospective customers) nature concerning the Company Group’s
business, business relationships or financial affairs (collectively,
“Proprietary Information”) shall be the exclusive property of the Company Group;


(ii)    the Proprietary Information of the Company Group gained by the Executive
during the Executive’s association with the Company Group was or will be
developed by and/or for the Company Group through substantial expenditure of
time, effort and money and constitutes valuable and unique property of the
Company Group;


(iii)    reasonable efforts have been put forth by the Company Group to maintain
the secrecy of its Proprietary Information;


(iv)    such Proprietary Information is and will remain the sole property of the
Company Group; and


(v)    any retention or use by the Executive of Proprietary Information after
the termination of the Executive’s services for the Company Group will
constitute a misappropriation of the Company Group’s Proprietary Information.


(b)    The Executive further acknowledges and agrees that she will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after her
employment with the Company.


(c)    The Executive further agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
or constituting Proprietary Information, whether created by the Executive or
others, which shall come into her custody or possession, regardless of medium,
shall be and are the exclusive property of the Company to be used by her only in
the performance of her duties for the Company. All such materials or copies
thereof and all tangible things and other property of the Company Group in the
Executive’s custody or possession shall be delivered to the Company (to the
extent the Executive has not already returned) in good condition, on or before
five business days subsequent to the earlier of: (i) a request by the Company or
(ii) the Executive’s termination of employment for any reason or Cause,
including for nonrenewal of this Agreement, Disability, termination by the
Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.


(d)    The Executive further agrees that her obligation not to disclose or


















Page 9 of 25





--------------------------------------------------------------------------------





to use information and materials of the types set forth in Sections 10(a), 10(b)
and 10(c) above, and her obligation to return materials and tangible property,
set forth in Section 10(c) above, also extends to such types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.
































































































Page 10 of 25





--------------------------------------------------------------------------------









(e)    The Executive further acknowledges and agrees that she will continue to
keep in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner any Proprietary Information of the Company Group without limitation as to
when or how the Executive may have acquired such Proprietary Information and
that she will not disclose any Proprietary Information to any person or entity
other than appropriate employees of the Company or use the same for any purposes
(other than in the performance of her duties as an employee of the Company)
without written approval of the Board, either during or after her employment
with the Company.


(f)    Further the Executive acknowledges that her obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public. In the event that the Executive is required by law, regulation,
or court order to disclose any of the Company Group’s Proprietary Information,
the Executive will promptly notify the Company prior to making any such
disclosure to facilitate the Company seeking a protective order or other
appropriate remedy from the proper authority. The Executive further agrees to
cooperate with the Company in seeking such order or other remedy and that, if
the Company is not successful in precluding the requesting legal body from
requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information.


(g) The Executive’s obligations under this Section 10 are in addition to, and
not in limitation of, all other obligations of confidentiality under the
Company’s policies, general legal or equitable principles or statutes.


(h)    During the Employment Term and following her termination of employment:


(i)    the Executive shall not, directly or indirectly, make or cause to be made
any statements, including but not limited to, comments in books or printed
media, to any third parties criticizing or disparaging the Company Group or
commenting on the character or business reputation of the Company Group. Without
the prior written consent of the Board, unless otherwise required by law, the
Executive shall not (A) publicly comment in a manner adverse to the Company
Group concerning the status, plans or prospects of the business of the Company
Group or (B) publicly comment in a manner adverse to the Company Group
concerning the status, plans or prospects of any existing, threatened or
potential claims or litigation involving the Company Group;


(ii)    the Company shall comply with its policies regarding public statements
with respect to the Executive and any such statements shall be deemed to be made
by the Company only if made or authorized by a member of the Board or a senior
executive officer of the Company; and


















Page 11 of 25





--------------------------------------------------------------------------------







(iii)    nothing herein precludes honest and good faith reporting by the
Executive to appropriate Company or legal enforcement authorities.


(i)    The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 10 would cause irreparable harm to the Company Group,
and that the Company’s remedy at law for any such violation would be inadequate.
In recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this Agreement, including damages sustained by a
breach of this Agreement and any forfeitures under Section 9(g), and without the
necessity or proof of actual damages, the Company shall have the right to
enforce this Agreement by specific remedies, which shall include, among other
things, temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.


11.    Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:


(a)    The Executive covenants and agrees that the Executive will not, directly
or indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or otherwise.
The Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly traded corporation shall not be a breach of this paragraph.


(b)    A “Competitor” is any entity doing business directly or indirectly (e.g.,
as an owner, investor, provider of capital or otherwise) in the United States
including any territory of the United States (the “Territory”) that provides
wireless products and/or services that are the same or similar to the wireless
products and/or services that are currently being provided at the time of
Executive’s termination or that were provided by the Company Group during the
two-year period prior to the Executive’s separation from service with the
Company Group.


(c)    The Executive acknowledges and agrees that due to the continually
evolving nature of the Company Group’s industry, the scope of its business
and/or the identities of Competitors may change over time. The Executive further
acknowledges and agrees that the Company Group markets its products and services
on a nationwide basis, encompassing the Territory and that the restrictions
imposed by this covenant, including the geographic scope, are reasonably
necessary to protect the Company Group’s legitimate interests.


(d)    The Executive covenants and agrees that should a court at any time
determine that any restriction or limitation in this Section 11 is unreasonable
or unenforceable, it will be deemed amended so as to provide the maximum
protection to the Company Group and be deemed reasonable and enforceable by the
court.
























Page 12 of 25





--------------------------------------------------------------------------------









12.    Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that she shall not, directly or indirectly, individually or on behalf of any
other person or entity do or suffer any of the following:


(a)    hire or employ or assist in hiring or employing any person who was at any
time during the last 18 months of the Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity;


(b)    induce any person who is an employee, officer or agent of the Company
Group, or any of its affiliated, related or subsidiary entities to terminate
such relationship;


(c)    solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or


(d)    solicit, aid, induce, persuade or attempt to solicit, aid, induce or
persuade any person or entity to take any action that would result in a Change
in Control of the Company or to seek to control the Board in a material manner.


(e)    For purposes of this Section 12, the term “solicit or persuade” includes,
but is not limited to, (i) initiating communications with an employee of the
Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate her employment, (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group, and (iv) initiating communications with any person or entity
relating to a possible Change in Control.


13.    Developments.


(a)    The Executive acknowledges and agrees that she will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, mask works, and works of authorship, whether patentable
or copyrightable or not, (i) which relate to the Company’s business and have
heretofore been created, made, conceived or reduced to practice by the Executive
or under her direction or jointly with others, and not assigned to prior
employers, or (ii) which have utility in or relate to the Company’s business and
are created, made, conceived or reduced to practice by the Executive or under
her direction or jointly with others during her employment with the Company,
whether or not during




















Page 13 of 25





--------------------------------------------------------------------------------











normal working hours or on the premises of the Company (all of the foregoing of
which are collectively referred to in this Agreement as “Developments”).


(b)    The Executive further agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all of the
Executive’s rights, title and interest worldwide in and to all Developments and
all related patents, patent applications, copyrights and copyright applications,
and any other applications for registration of a proprietary right. This Section
13(b) shall not apply to Developments that the Executive developed entirely on
her own time without using the Company’s equipment, supplies, facilities, or
Proprietary Information and that does not, at the time of conception or
reduction to practice, have utility in or relate to the Company’s business, or
actual or demonstrably anticipated research or development. The Executive
understands that, to the extent this Agreement shall be construed in accordance
with the laws of any Territory which precludes a requirement in an employee
agreement to assign certain classes of inventions made by an employee, this
Section 13(b) shall be interpreted not to apply to any invention which a court
rules or the Company agrees falls within such classes.


(c)    The Executive further agrees to cooperate fully with the Company, both
during and after her employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. The Executive shall not be required to incur or pay
any costs or expenses in connection with the rendering of such cooperation. The
Executive will sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, and do all things that
the Company may reasonably deem necessary or desirable in order to protect its
rights and interests in any Development.


(d)    The Executive further acknowledges and agrees that if the Company is
unable, after reasonable effort, to secure the Executive’s signature on any such
papers, any executive officer of the Company shall be entitled to execute any
such papers as the Executive’s agent and attorney-in-fact, and the Executive
hereby irrevocably designates and appoints each executive officer of the Company
as her agent and attorney-in-fact to execute any such papers on the Executive’s
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.


14. Remedies. The Executive and the Company agree that the covenants contained
in Sections 10, 11, 12 and 13 are reasonable under the circumstances, and
further agree that if in the opinion of any court of competent jurisdiction any
such covenant is not reasonable in any respect, such court will have the right,
power and authority to sever or modify any provision or provisions of such
covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12 and 13 would be inadequate and
that damages flowing from such a breach
















Page 14 of 25





--------------------------------------------------------------------------------







may not readily be susceptible to being measured in monetary terms. Accordingly,
the Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies that the Company may have at law, in equity or under this
Agreement, upon adequate proof of the Executive’s violation of any such
provision of this Agreement, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage. Without
limiting the applicability of this Section 14 or in any way affecting the right
of the Company to seek equitable remedies hereunder, in the event that the
Executive breaches any of the provisions of Sections 10, 11, 12 or 13 or engages
in any activity that would constitute a breach save for the Executive’s action
being in a state where any of the provisions of Sections 10, 11, 12, 13 or this
Section 14 is not enforceable as a matter of law, then the Company’s obligation
to pay any remaining severance compensation and benefits that has not already
been paid to Executive pursuant to Section 9 shall be terminated and within ten
days of notice of such termination of payment, the Executive shall return all
severance compensation and the value of such benefits, or profits derived or
received from such benefits.


15.    Continued Availability and Cooperation.


(a)    Following termination of the Executive’s employment, the Executive shall
cooperate fully with the Company and with the Company’s counsel in connection
with any present and future actual or threatened litigation, administrative
proceeding or investigation involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company. Cooperation will include, but is
not limited to:


(i)    making herself reasonably available for interviews and discussions with
the Company’s counsel as well as for depositions and trial testimony;


(ii)    if depositions or trial testimony are to occur, making herself
reasonably available and cooperating in the preparation therefore, as and to the
extent that the Company or the Company’s counsel reasonably requests;


(iii)    refraining from impeding in any way the Company’s prosecution or
defense of such litigation or administrative proceeding; and


(iv)    cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.


(b)    The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment.


16.    Dispute Resolution.






















Page 15 of 25





--------------------------------------------------------------------------------









(a)    In the event that the Parties are unable to resolve any controversy or
claim arising out of or in connection with this Agreement or breach thereof,
either Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum for resolving such claims. Such arbitration will be administered
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its
Employment Arbitration Rules and Procedures and governed by Kansas law. The
arbitration shall be conducted by a single arbitrator selected by the Parties
according to the rules of JAMS. In the event that the Parties fail to agree on
the selection of the arbitrator within 30 days after either Party’s request for
arbitration, the arbitrator will be chosen by JAMS. The arbitration proceeding
shall commence on a mutually agreeable date within 90 days after the request for
arbitration, unless otherwise agreed by the Parties, and in the location where
the Executive worked during the six months immediately prior to the request for
arbitration if that location is in Kansas or Virginia, and if not, the location
will be Kansas, unless the Parties agree otherwise.


(b)    The Parties agree that each will bear their own costs and attorneys’
fees. The arbitrator shall not have authority to award attorneys’ fees or costs
to any
Party.


(c)    The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator shall
be final and binding on the Parties.


(d)    Notwithstanding the foregoing, no claim or controversy for injunctive or
equitable relief contemplated by or allowed under applicable law pursuant to
Sections 10, 11, 12 and 13 of this Agreement will be subject to arbitration
under this Section 16, but will instead be subject to determination in a court
of competent jurisdiction in Kansas, which court shall apply Kansas law
consistent with Section 21 of this Agreement, where either Party may seek
injunctive or equitable relief.


17.    Other Agreements. No agreements (other than the agreements evidencing any
grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.


18.    Withholding of Taxes. The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.


19.    Successors and Binding Agreement.


















Page 16 of 25





--------------------------------------------------------------------------------







(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company, except that the Company may assign and transfer this Agreement
and delegate its duties thereunder to a wholly owned Subsidiary.


(b)    This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.


(c)    This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 19(a) and
19(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 19(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.


20.    Notices. All communications, including without limitation notices,
consents, requests or approvals, required or permitted to be given hereunder
will be in writing and will be duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof confirmed), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or three business days after
having been sent by a nationally recognized overnight courier service such as
Federal Express or UPS, addressed to the Company (to the attention of the
General Counsel of the Company) at its principal executive offices and to the
Executive at her principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.


21.    Governing Law and Choice of Forum.


(a)    This Agreement will be construed and enforced according to the laws of
the State of Kansas, without giving effect to the conflict of laws principles
thereof.


(b)    To the extent not otherwise provided for by Section 16 of this Agreement,
the Executive and the Company consent to the jurisdiction of all state and
federal courts located in Overland Park, Johnson County, Kansas, as well as to
the
















Page 17 of 25





--------------------------------------------------------------------------------







jurisdiction of all courts of which an appeal may be taken from such courts, for
the purpose of any suit, action, or other proceeding arising out of, or in
connection with, this Agreement or that otherwise arise out of the employment
relationship. Each Party hereby expressly waives any and all rights to bring any
suit, action, or other proceeding in or before any court or tribunal other than
the courts described above and covenants that it shall not seek in any manner to
resolve any dispute other than as set forth in this paragraph. Further, the
Executive and the Company hereby expressly waive any and all objections either
may have to venue, including, without limitation, the inconvenience of such
forum, in any of such courts. In addition, each of the Parties consents to the
service of process by personal service or any manner in which notices may be
delivered hereunder in accordance with this Agreement.


22.    Validity/Severability. If any provision of this Agreement or the
application of any provision is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
will not be affected, and the provision so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid or legal. To the extent any provisions
held to be invalid, unenforceable or otherwise illegal cannot be reformed, such
provisions are to be stricken herefrom and the remainder of this Agreement will
be binding on the parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Agreement from the first
instance.


23.    Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 18, 22 and
26 will survive any termination or expiration of this Agreement or the
termination of the
Executive’s employment.


24.    Representations and Acknowledgements.


(a)    The Executive hereby represents that she is not subject to any
restriction of any nature whatsoever on her ability to enter into this Agreement
or to perform her duties and responsibilities hereunder, including, but not
limited to, any covenant not to compete with any former employer, any covenant
not to disclose or use any non-public information acquired during the course of
any former employment or any covenant not to solicit any customer of any former
employer.


(b)    The Executive hereby represents that, except as she has disclosed in
writing to the Company, she is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of the
Executive’s employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party.


(c)    The Executive further represents that, to the best of her knowledge, her
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement with another party, including without
limitation any agreement to keep in confidence proprietary information,
knowledge or data the Executive acquired in confidence or in trust prior to her
employment with the Company, and that she will not knowingly disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any


















Page 18 of 25





--------------------------------------------------------------------------------





previous employer or others.


(d)    The Executive acknowledges that she will not be entitled to any
consideration or reimbursement of legal fees in connection with execution of
this Agreement.


(e)    The Executive hereby represents and agrees that, during the Restricted
Period, if the Executive is offered employment or the opportunity to enter into
any business activity, whether as owner, investor, executive, manager, employee,
independent consultant, contractor, advisor or otherwise, the Executive will
inform the offeror of the existence of Sections 10, 11, 12 and 13 of this
Agreement and provide the offeror a copy thereof. The Executive authorizes the
Company to provide a copy of the relevant provisions of this Agreement to any of
the persons or entities described in this Section 24(e) and to make such persons
aware of the Executive’s obligations under this Agreement.


25.    Compliance with Code Section 409A. With respect to reimbursements or
in-kind benefits provided under this Agreement: (a) the Company will not provide
for cash in lieu of a right to reimbursement or in-kind benefits to which the
Executive has a right under this Agreement, (b) any reimbursement or provision
of in-kind benefits made during the Executive’s lifetime (or such shorter period
prescribed by a specific provision of this Agreement) shall be made not later
than December 31st of the year following the year in which the Executive incurs
the expense, and (c) in no event will the amount of expenses so reimbursed, or
in-kind benefits provided, by the Company in one year affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. Each payment, reimbursement or in-kind benefit made pursuant
to the provisions of this Agreement shall be regarded as a separate payment and
not one of a series of payments for purposes of Section 409A of the Code. It is
intended that any amounts payable under this Agreement and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Code and the Treasury regulations relating
thereto so as not to subject the Executive to the payment of the additional tax,
interest and any tax penalty which may be imposed under Section 409A of the
Code. In furtherance of this interest, to the extent that any provision hereof
would result in the Executive being subject to payment of the additional tax,
interest and tax penalty under Section 409A of the Code, the parties agree to
amend this Agreement in order to bring this Agreement into compliance with
Section 409A of the Code; and thereafter interpret its provisions in a manner
that complies with Section 409A of the Code. Reference to Section 409A of the
Code is to Section 409A of the Internal Revenue Code of 1986, as amended, and
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of
Treasury or the Internal Revenue Service. Notwithstanding the foregoing, no
particular tax result for the Executive with respect to any income recognized by
the Executive in connection with the Agreement is guaranteed, and the Executive
shall be responsible for any taxes, penalties and interest imposed on her under
or as a result of Section 409A of the Code in connection with the Agreement.
































Page 19 of 25





--------------------------------------------------------------------------------









26.    Amendment; Waiver. Except as otherwise provided herein, this Agreement
may not be modified, amended or waived in any manner except by an instrument in
writing signed by both Parties hereto. No waiver by either Party at any time of
any breach by the other Party hereto or compliance with any condition or
provision of this Agreement to be performed by such other Party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


27.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.


28.    Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.


29.    Defined Terms.


(a) “Agreement” has the meaning set forth in the preamble.


(b) “Base Salary” has the meaning set forth in Section 4(a).


(c) “Board” has the meaning set forth in Section 3(a).


(d) “Bonus Award” has the meaning set forth in Section 4(b)(i).


(e) “Bylaws” means the Amended and Restated Sprint Corporation
Bylaws, as may be amended from time to time.


(f)    “Capped Bonus Award” shall mean the lesser of the annual Target Bonus or
actual performance for such fiscal year in accordance with the then existing
terms of the STIP, which shall not be payable until the Compensation Committee
has determined that any incentive targets have been achieved and the subsequent
designated payout date has arrived.


(g) “Cause” shall mean:


(i)    any act or omission constituting a material breach by the Executive of
any provisions of this Agreement; provided however, that, for avoidance of
doubt, the failure of the Executive to timely relocate her residence to the area
surrounding the Executive’s initial Place of Performance as required under
Section 8 shall constitute “Cause”;


(ii)    the willful failure by the Executive to perform her duties hereunder
(other than any such failure resulting from the Executive’s Disability), after
demand for performance is delivered by the Company that identifies the manner in
which the Company believes the Executive has not performed her duties, if,
within 30 days of such demand, the Executive fails to cure any such failure
capable of being cured;
















Page 20 of 25





--------------------------------------------------------------------------------







(iii)    any intentional act or misconduct materially injurious to the Company
or any Subsidiary, financial or otherwise, or including, but not limited to,
misappropriation, fraud including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company;


(iv)    the conviction (or plea of no contest) of the Executive for any felony
or the indictment of the Executive for any felony including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company;


(v)    the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws;


(vi)    the Board reasonably believes in its good faith judgment that the
Executive has committed any of the acts referred to in this Section 29(g)(v);


(vii)    a final, non-appealable order in a proceeding before a court of
competent jurisdiction or a final order in an administrative proceeding finding
that the Executive committed any willful misconduct or criminal activity
(excluding minor traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for her personal benefit or in connection with her duties for the Company or any
Subsidiary;


(viii)    current alcohol or prescription drug abuse affecting work performance;


(ix)    current illegal use of drugs; or


(x)    violation of the Company’s Code of Conduct, with written notice of
termination by the Company for Cause in each case provided under this Section
29(g).


For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.


(h)    “Change in Control” has the meaning set forth in the CIC Severance Plan.


(i)    “Chief Executive Officer” has the meaning set forth in Section 3(a).






















Page 21 of 25





--------------------------------------------------------------------------------







(j)    “CIC Severance Plan” means the Company’s Change in Control Severance
Plan, as may be amended from time to time, or any successor plan, program or
arrangement thereto.


(k)    “CIC Severance Protection Period” has the meaning set forth in the
CIC Severance Plan.


(l)    “Certificate of Incorporation” means the Amended and Restated
Articles of Incorporation of Sprint Corporation, as may be amended from time to
time.


(m)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including any rules and regulations promulgated thereunder, along with
Treasury and IRS Interpretations thereof. Reference to any section or subsection
of the Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.


(n)    “Company” has the meaning set forth in the preamble.


(o)    “Company Group” has the meaning set forth in Section 10(a)(i).
of the Board.


(p)    “Compensation Committee” means the Compensation Committee


(q)    “Competitor” has the meaning set forth in Section 11(b).


(r)    “Developments” has the meaning set forth in Section 13(a).


(s)    “Disability” or “Disabled” shall mean:


(i)    the Executive’s incapacity due to physical or mental illness to
substantially perform her duties and the essential functions of her position,
with or without reasonable accommodation, on a full-time basis for six months as
determined by the Board in its reasonable discretion, and within 30 days after a
notice of termination is thereafter given by the Company, the Executive shall
not have returned to the full-time performance of the Executive’s duties; and,
further,


(ii)    the Executive becomes eligible to receive benefits under the LTD Plan
provided, however, if the Executive shall not agree with a determination to
terminate her employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.


(t)    “Effective Date” has the meaning set forth in the preamble.




















Page 22 of 25





--------------------------------------------------------------------------------







(u)    “Employee Plans” has the meaning set forth in Section 5(a).


(v)    “Employment Term” means the Initial Employment Term and any
Renewal Term.


(w)    “Executive” has the meaning set forth in the preamble.


(x)    “Good Reason” means the occurrence of any of the following without the
Executive’s written consent, unless within 30 days of the Executive’s written
notice of termination of employment for Good Reason, the Company cures any such
occurrence:


(i)    the Company’s material breach of this Agreement;


(ii)    a material reduction in the Executive’s Base Salary (that is not agreed
to by the Executive), as compared to the corresponding circumstances in place on
the Effective Date as may be increased pursuant to Section 4, except for
across-the-board reductions generally applicable to all senior executives; or


(iii)    relocation of the Executive’s Place of Performance more than 50 miles
without the Executive’s consent.


Any occurrence of Good Reason shall be deemed to be waived by the Executive
unless the Executive provides the Company written notice of termination of
employment for Good Reason within 60 days of the event giving rise to Good
Reason.
(y)    “Initial Employment Term” has the meaning set forth in Section 2.


(z)    “JAMS” has the meaning set forth in Section 16.


(aa)    “LTD Plan” has the meaning set forth in Section 9(e).


(bb)    “LTSIP” means the Company’s 2015 Omnibus Incentive Plan, effective
August 7, 2015, as may be amended from time to time, or any successor plan,
program or arrangement thereto.


(cc)    “LTSIP Target Award Opportunities” has the meaning set forth in
Section 4(b)(ii).


(dd)    “Participant” has the meaning set forth in the CIC Severance Plan.


(ee)    “Parties” has the meaning set forth in the preamble.


(ff)    “Party” has the meaning set forth in the preamble.


(gg)    “Payment Period” means the period of 12 continuous months, as measured
from the Executive’s Separation from Service.


(hh)    “Place of Performance” has the meaning set forth in Section 8.












Page 23 of 25





--------------------------------------------------------------------------------









(ii)    “Proprietary Information” has the meaning set forth in Section10(a)(i).


(jj)    “Release” means a release of claims in a form provided to the Executive
by the Company in connection with the payment of benefits under this Agreement.


(kk)    “Release Consideration Period” means the period of time pursuant to the
terms of the Release afforded the Executive to consider whether to sign it.


(ll)    “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by the Executive.


(mm) “Renewal Term” has the meaning set forth in Section 2.


(nn)    “Restricted Period” means the 12-month period following the Executive’s
date of termination of employment with the Company for any reason or Cause,
including for nonrenewal of this Agreement, Disability, termination by the
Company or termination by the Executive.


(oo)    “Separation from Service” means “separation from service” from the
Company and its subsidiaries as described under Code Section 409A and the
guidance and Treasury regulations issued thereunder. Separation from Service
will occur on the date on which the Executive’s level of services to the Company
decreases to 21 percent or less of the average level of services performed by
the Executive over the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any services that the Executive provided prior to such date or that the Company
and the Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Code Section 414(b) or 414(c),
provided that in applying Code Sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code Sections 1563(a)(1), (2) and (3), and in applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code Section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Treasury Regulation Section
1.414(c)-2. In addition, where the use of such definition of “Company” for
purposes of determining a Separation from Service is based upon legitimate
business criteria, in applying Code Sections 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Code Section
414(b), the language “at least 20 percent” is used instead of “at least 80
percent” at each place it appears in Code Sections 1563(a)(1), (2) and (3), and
in applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), “at


















Page 24 of 25





--------------------------------------------------------------------------------







least 20 percent” is used instead of “at least 80 percent” at each place it
appears in
Treasury Regulation Section 1.414(c)-2.


(pp)    “Separation Plan” means the Company’s Separation Plan, as may be amended
from time to time, or any successor plan, program, arrangement or agreement
thereto.


(qq)    “Specified Employee” shall mean an Executive who is a “specified
employee” for purposes of Code Section 409A, as administratively determined by
the Board in accordance with the guidance and Treasury regulations issued under
Code Section 409A.


(rr)    “STIP” means the Company’s short-term incentive plan under Section 8 of
the Company’s 2015 Omnibus Incentive Plan, effective August 7, 2015, as may be
amended from time to time, or any successor plan, program or arrangement
thereto.


(ss)    “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.
Notwithstanding the foregoing, for purposes of Section 3(a), “Subsidiary” shall
mean any affiliate with which the Company would be considered a single employer
as described in the definition of Separation from Service.


(tt)    “Target Bonuses” has the meaning set forth in Section 4(b)(i).


(uu)    “Territory” has the meaning set forth in Section 11(b).






_________________________________


Signature Page Follows










































Page 25 of 25





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.


SPRINT CORPORATION




By: /s/ Ismat Aziz                
Ismat Aziz
Senior Vice President - Human Resources








EXECUTIVE






By: /s/ Yuriko Ishihara                
Yuriko Ishihara

































































